DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, a processing tool comprising a chamber and gas flow cartridge in the reply filed on 09/16/2022 is acknowledged.
Claims 9-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/16/2022.
Claims 1-8 are pending.
Claim Interpretation
Claim 1 references a plurality of gas sources but does not claim the plurality of gas sources as a structure of the apparatus. Therefore claim 1 is interpreted inclusive of not requiring the gas sources as a structure of the apparatus. Claim 6 defines the gases in the gas sources but does not recite that the gas sources are a structure of the apparatus. Claim 6 has also been interpreted inclusive of not requiring the specific recited gas sources as a structure of the apparatus. In the event the gas sources are claimed as a structure of the apparatus, the prior art rejections below have included reference to where these sources are taught or rendered obvious. If applicant wishes to have the gas sources claimed as a structure of the apparatus, applicant should explicitly recite them as structure of the apparatus.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1 and 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2016/0336190 of Kikuchi et al., hereinafter Kikuchi, in view of US Patent Application Publication 2018/0211823 of Severin et al., hereinafter Severin.
Regarding claim 1, Kikuchi teaches a processing tool (abstract and Fig 1), comprising: a chamber (S2 Fig 1); a cartridge for flowing one or more processing gasses into the chamber from a plurality of gas sources (40 Fig 1 and [0041-0043], note [0029] of the instant specification indicates the cartridge may be a showerhead); a mass flow controller for each of the plurality of gas sources (M3, M1 Fig 1); a first pressure gauge (44 Fig 1) between the mass flow controller (M3,M1 Fig 1) and the cartridge (40 Fig 1); a second pressure gauge fluidically coupled to the chamber (46 Fig 1); and an exhaust line coupled to the chamber (line having 48, 50, 52 Fig 1). Kikuchi fails to teach a mass flow meter between the gas sources and the cartridge and therefore fails to teach the first pressure gauge is between the mass flow meter and the cartridge. In the same field of endeavor of processing tools (abstract), Severin teaches the gas supply includes a mass flow controller (161d Fig 3), a cartridge (135 Fig 3) and a mass flow meter (161e Fig 3) between the gas sources and the cartridge (Fig 3, gas sources are 131-134 Fig 3). It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Kikuchi to include the mass flow meter that is present in addition to a mass flow controller as taught by Severin because Severin teaches this allows for a redundant measurement [0037]. Redundant measurements allow for a confirmation that the process is occurring as desired and a way to detect leaks or failures in the gas supply line. Regarding the first pressure gauge between the mass flow meter and the cartridge, this represents a mere rearrangement of parts and Kikuchi demonstrates the pressure gauge downstream of the mass flow controller and closer to the cartridge (Fig 1 as cited above) and Severin demonstrates the mass flow meter (161e Fig 3) on the line prior to the line entering the chamber, which further renders obvious the combination in which the mass flow meter is positioned between the mass flow controller and the gauge (44 Fig1) of Kikuchi.
Regarding claim 5, the apparatus of Kikuchi is capable of being used to perform a radical oxidation process because Kikuchi forms a plasma (abstract and Fig 1). Further, Severin teaches including an oxygen gas supply [0037]. It has been held that claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959).  Also, a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)
Regarding claim 6, the combination remains as applied to claim 5 above. Kikuchi has taught a hydrogen gas source [0013] and teaches a plurality of gas sources (G1, G3 Fig 1). Additionally, Severin teaches including an oxygen gas supply [0037]. As noted above, the claim does not currently claim the gas sources as part of the apparatus. If applicant amends the claims to specifically claim the gas sources as part of the apparatus, it is noted that it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to include an oxygen gas source and a hydrogen gas source with the apparatus of Kikuchi because Kikuchi teaches various gas sources may be used (G1, G3 Fig 1) and Severin demonstrates that for some substrate processing, oxygen gas is a useful gas for processing. Additionally, including additional gas sources in the apparatus increases the number of processes that may be performed by the apparatus and increases the market value of the apparatus.
Regarding claim 7, Kikuchi teaches a cartridge for injecting gas from a side of the chamber  [0038] (P21 Fig 1). This is different than the cartridge cited for claim 1. Applying the gas from the cartridge (40) as cited in claim 1 from the side of the chamber represents a mere rearrangement of parts. Further, Severin demonstrates it is known to supply gas from a cartridge via a side of the chamber (Fig 3, cartridge 135). It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Kikuchi to include the cartridge injects gas from a side of the chamber because this represents a mere rearrangement of parts and because Severin injecting gas from the side wall which is a functional alternative for the same purpose of injecting gas into the processing chamber.
Regarding claim 8, Kikuchi teaches the cartridge (40 Fig 1) and the exhaust (line having 48, 50, 52 Fig 1) are on opposite ends of the chamber (Fig 1). Also note Severin also teaches the cartridge (135 Fig 3) is on opposite end of the chamber from the exhaust (line having 141 Fig 3).
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kikuchi in view of Severin as applied to claim 1 above, and further in view of US Patent Application Publication 2013/0157460 of Fu et al., hereinafter Fu.
Regarding claim 2, Kikuchi in view of Severin fails to teach an array of temperature sensors on a reflector in the chamber. In the same field of endeavor of semiconductor processing apparatuses (abstract), Fu teaches an array of temperature sensors on a reflector in the chamber [0027]. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Kikuchi to include this array because Fu teaches it allows for monitoring of the temperature and temperature gradient of the substrate [0027]. Temperature and temperature gradient of the substrate affects the uniformity of the processing [0026].
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kikuchi in view of Severin as applied to claim 1 above, and further in view of US Patent Application Publication 2013/0022743 of Moriyama et al., hereinafter Moriyama.
Regarding claim 3, Kikuchi teaches a third pressure gauge in the exhaust line (48 Fig 1) between a pressure regulator (50 Fig 1) and the chamber (S2 Fig 1). Kikuchi in view of Severin as applied to claim 1 fails to teach the throttle valve and the fourth pressure gauge on an opposite side of the throttle valve from the third pressure gauge. In the same field of endeavor of a processing apparatus (abstract), Moriyama teaches a throttle valve on the exhaust line of a processing chamber (12 Fig 1) to control the flow rate of the exhaust gas from the chamber and teaches a pressure gauge upstream of the throttle valve in the exhaust line (14a Fig 1) and a pressure gauge downstream of the throttle valve in the exhaust line (14b Fig 1). It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Kikuchi to include the throttle valve in the exhaust line because Moriyama teaches this allows for control of the flow of gas into the exhaust [0014] which provides pressure control (note Kikuchi had taught a pressure regulator). It further would have been obvious to modify the exhaust of Kikuchi to include upstream and downstream relative to the throttle valve pressure gauges in the exhaust because Kikuchi has already taught including an upstream one (48 Fig 1) and Moriyama teaches the second gauge that is downstream of the throttle valve provides additional pressure control [0015-0016]. 
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kikuchi in view of Severin and Moriyama as applied to claim 3 above, and further in view of US Patent Application Publication 2013/0153045 of Vestyck, hereinafter Vestyck, and US Patent Application Publication 2018/0024573 of Mohammed et al., hereinafter Mohammed.
Regarding claim 4, the combination remains as applied to claim 3 above. Moriyama additionally teaches that the third pressure gauge (14a Fig 1, the gauge upstream of the throttle valve) detects a pressure that is higher than the pressure detected by the fourth pressure gauge (14b Fig 1, the gauge that is downstream of the throttle valve) [0026], [0036]. The first pressure gauge of Kikuchi also detects a pressure value (44 Fig 1). The combination fails to teach the pressure gauges are optimized to detect specific ranges and that the maximum of the range of the first pressure gauge is higher than the maximum of the third pressure gauge (having the second range), and that both of these are higher than the maximum of the fourth pressure gauge (having the third range).  Vestyck teaches that for a process chamber (abstract), the gas is fed to the chamber at a pressure higher than the exhaust pressure [0007] to provide pressure control [0007] and to provide the gas flow in the desired direction [0015]. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Kikuchi to include the gas pressure at the inlet is higher than the pressure at the exhaust because Vestyck has taught this provides chamber pressure control and the gas flow direction (from source to chamber to exhaust as a flow from higher pressure to lower pressure) [0007], [0015]. Regarding the pressure gauges being optimized to a specific range, in the same field of endeavor of processing apparatuses (abstract), Mohammed teaches it is known to use pressure gauges for monitoring different pressure ranges to provide more precise measurement and control [0029]. It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify Kikuchi and the combination to include the pressure gauges are optimized for the specific pressure ranges that each gauge will be needed to measure during processing. In the combination as taught, this includes the maximum of the range (first range) for the first gauge is higher than the maximum of the range (second range) for the third gauge which is higher the maximum of the range (third range) for the fourth gauge because the combination has taught that the first gauge measures as a pressure higher than the exhaust gauges (third and fourth gauges) and that the third gauge measures a pressure that is higher than the pressure measured by the fourth gauge.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2005/0071035 teaches a pressure gauge in the supply (1312), the chamber (1318) and the exhaust (1322) (Fig 13). US 5902403 teaches a pressure gauge (54 Fig 1) downstream of the throttle valve (50 Fig 1) in the exhaust line.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET D KLUNK whose telephone number is (571)270-5513. The examiner can normally be reached Mon - Fri 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARGARET KLUNK/Examiner, Art Unit 1716   

/KEATH T CHEN/Primary Examiner, Art Unit 1716